          Case 7:19-cv-00270 Document 32-1 Filed on 08/28/20 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
                                Plaintiff,            §
                                                      §
    v.                                                §         CASE NO.      7:19-CV-270
                                                      §
    30.00 ACRES OF LAND, MORE OR LESS,                §
    SITUATED IN HIDALGO COUNTY,                       §
    STATE OF TEXAS; AND ALEIDA                        §
    FLORES aka ALEIDA GARCIA                          §
                                                      §
                              Defendant.              §

                                                 ORDER

              Before the Court is the “Joint Motion for Order Establishing Distribution of Funds on

Deposit in the Registry of the Court, And Closing Case” for Tract RGV-MCS-1200 filed by the

United States of America and Defendant Aleida Flores. Per Court Order, the just compensation as

to Tract RGV-MCS-1200 1 (“Subject Property”) is $250.00 and the Parties now seek an order: (1)

to disburse the just compensation; and (2) closing this case on the Court’s docket.

         I.      BACKGROUND

              1. This case was commenced on August 5, 2019, with the United States seeking a 12 month

temporary assignable easement for survey in the property identified as Tract RGV-MCS-1200. 2

On August 6, 2019, the United States deposited one hundred dollars ($100.00) with the Registry

of the Court as estimated just compensation. 3 On August 7, 2020, the United States deposited one




1
  See Dkt. No. 5 & 31.
2
  See Dkt. Nos. 1 & 2.
3
  See Dkt. No. 5.

                                                 Page 1 of 3
        Case 7:19-cv-00270 Document 32-1 Filed on 08/28/20 in TXSD Page 2 of 3



hundred and fifty dollars ($150.00) in the Registry of the Court, as additional just compensation,

as per Court Order. 4

       II.        STIPULATION AND JUDGMENT

             2. The United States and Defendant Aleida Flores now jointly request an Order to disburse

the two hundred and fifty dollars ($250.00) just compensation for Tract RGV-MCS-1200 in this

action, and agree this is in full satisfaction of any claim of whatsoever nature by Defendant against

the United States for the institution and prosecution of the above-captioned action. The parties

request an Order closing the case on this Court’s docket. Defendant warrants that: (a) she is the

owner of the Subject Property; (b) that she has the exclusive right to the compensation, herein;

excepting the interests of parties having liens, leases, encumbrances of record, and unpaid taxes

and assessments, if any; and (c) that no other party in this case is entitled to the same or any part

thereof by reason of any unrecorded agreement. 5

             3. The parties seek immediate disbursement of the funds on deposit in the Registry of the

Court and have agreed that the funds should be disbursed as follows:

                     i.       Two hundred and fifty dollars and 00/100 ($250.00) to Aleida Flores, with

                              accrued interest from the date of deposit.

             4.    Based on the foregoing, the Court finds that, as per this Court’s Order, just

compensation has been established. Final judgement is hereby entered against the United States in

the amount of two hundred and fifty dollars and 00/100 ($250.00), along with any accrued interest.

This sum is in full satisfaction of any claims whatsoever by Defendant against the United States

for the institution and prosecution of the above-captioned action.




4
    See Dkt. No. 30.
5
    See Dkt. No. 32 at p. 2, ¶ 4(b)

                                                    Page 2 of 3
    Case 7:19-cv-00270 Document 32-1 Filed on 08/28/20 in TXSD Page 3 of 3




   III.        HOLDING

          The Court ORDERS the Clerk of Court to DISBURSE the total sum of two hundred and

fifty dollars and 00/100 ($250.00), along with any accrued interest earned thereon while on

deposit, payable by check as follows:

          i.     Two hundred and fifty dollars and 00/100 ($250.00) to Aleida Flores, with accrued

                 interest from the date of deposit.

          IT IS HEREBY ORDERED that this case be DISMISSED and CLOSED on the Court’s

docket.

                        IT IS SO ORDERED.

          DONE at McAllen, Texas, this ___ day of ___________, 2020.



                                                        _____________________________
                                                        Micaela Alvarez
                                                        United States District Judge




                                               Page 3 of 3
